Case 4:18-cv-00644 Document 64-13 Filed on 11/18/19 in TXSD Page 1 of 14




                        EXHIBIT CC

             HFD Special Bulletin No. 43,
                 HOU00146971-83
 Case 4:18-cv-00644 Document 64-13 Filed on 11/18/19 in TXSD Page 2 of 14




           SPECIAL BULLETIN
                             HOUSTON FIRE DEPARTMENT

                             OFFICE OF THE FIRE CHIEF
STATION OFFICER:
A.                  _   B.                 _    c.                 _    D.                  _



MARCH 9, 2010

SPECIAL BULLETIN NO.         43

TO:           ALL OFFICERS AND MEMBERS

SUBJECT:       DIVERSITY AND GENDER SENSITIVITY LEADERSHIP TRAINING

The Houston Fire Department will be conducting leadership training on the topic of
Cultural Diversity and Gender Sensitivity during the months of April and May at the Val
Jahnke Training Facility. Refer to the attached class schedule for the specific dates and
class rosters. THIS IS A MANDATORY TRAINING CLASS FOR THOSE IDENTIFIED
ON THE CLASS ROSTERS. Members who are off-duty will attend on their scheduled
date and will be compensated by overtime. Members who are regularly scheduled to
work on the scheduled class dates will attend on-duty. Members shall not accept an
overtime assignment on the date of their scheduled class nor shall they be held over at
relief time, except in the case of an extreme emergency.

The class on April 1, 2010 will be held in the Command Center at 1205 Dart beginning
at 0830 hours.

All other classes will begin at 0830 hours in Classrooms 3 & 4 of the VJTF, 8030 Braniff
and will conclude prior to 1600 hours the same day. Class attire for Classified members
will be Class B Uniform. Non-Classified members will dress in normal work attire.

THIS IS A MANDATORY CLASS FOR THOSE IDENTIFIED ON THE CLASS
ROSTER.       Any member who cannot attend as scheduled shall contact Executive
Assistant Fire Chief Daniel Snell at 713-859-0590 to secure an authorized absence. All
others will be considered Absent Without Leave (AWOL).




Rick Flanagan
Acting Fire Chief




                                                                                            HOU00146971
 Case 4:18-cv-00644 Document 64-13 Filed on 11/18/19 in TXSD Page 3 of 14




NOTE: THIS CLASS WILL BE HELD IN THE COMMAND CENTER AT 1205 DART

..          ----1                                  "~"""   "
                                                                            I
     102342 ALEXANDER,   KEVIN   ASSISTANT FIRE CHIEF                           April 1, 2010
     70991 BARRY, WILLIAM        ASSISTANT FIRE CHIEF                           April 1, 2010
     125283 BROWN, JOHN          ASSISTANT DIRECTOR                             April 1, 2010
     61721 CASEY, MICHAEL        DEPUTY CHIEF                                   April 1, 2010
     44681 CORTEZ, GABINO        ARSON INVESTIGATOR                             April 1, 2010
     127265 DEPASCAL, NEIL       DEPUTY DIRECTOR                                April 1, 2010
     93325 DUPONT, KAREN         ASSISTANT FIRE CHIEF                           April 1, 2010
     66697 FLANAGAN, JOHN        EXECUTIVE ASSISTANT FIRE CHIEF                 April 1, 2010
     88867 GALVAN, RICHARD       ASSISTANT FIRE MARSHAL                         April 1, 2010
     83214 GONZALES, HERMAN      DEPUTY CHIEF                                   April 1, 2010
     44697 HAMM, ROY             DEPUTY CHIEF                                   April 1, 2010
     71774 HERRERA, FERNANDO     DEPUTY CHIEF                                   April 1, 2010
     80969 LONGORIA, OMERO       ASSISTANT FIRE CHIEF                           April 1, 2010
     49372 MATEJKA, CARL         ASSISTANT FIRE CHIEF                           April 1, 2010
     102445 PERSSE, DAVID        EMS PHYSICIAN DIRECTOR,MD                      April 1, 2010
     130733 PLUMMER, PATRICK     ASSISTANT DIRECTOR                             April 1, 2010
     50839 SNELL, DANIEL         EXECUTIVE ASSISTANT FIRE CHIEF                 April 1, 2010
     61766 STONE, TERRY          DEPUTY CHIEF                                   April 1, 2010
     123640 TRAHAN, PATRICK      SENIOR STAFF ANALYST                           April 1, 2010
     94519 WEST, RODNEY          DEPUTY CHIEF COMMUNICATIONS      OFFICER       April 1, 2010
     71801 WHITE, BLAKE          DEPUTY CHIEF                                   April 1, 2010
      19248 WHITEHORN,    K      DEPUTY CHIEF                                   April 1, 2010
     48319 WILLIAMS, JACK        ASSISTANT FIRE CHIEF                           April 1, 2010

NOTE:    THIS CLASS WILL BE HELD IN THE COMMAND CENTER AT 1205 DART




                                                                                                HOU00146972
        Case 4:18-cv-00644 Document 64-13 Filed on 11/18/19 in TXSD Page 4 of 14




_li::liitEi              iEE::IEE::IEi::lEi::lEi::li

               71263   ANDERSON,                  BENNY          SENIOR INVESTIGATOR   April 9, 2010
              62405    BENDER, EDWIN                             DISTRICT CHIEF        April 9, 2010
               88847   BERCKENHOFF,                      KEVIN   SENIOR CAPTAIN        April 9, 2010
               88848   BIRKELBACH,                     STEVEN    SENIOR CAPTAIN        April 9, 2010
               76458   BLEVINS, MICHAEL                          DISTRICT CHIEF        April 9, 2010
               71003   CICHON, STEPHEN                           DISTRICT CHIEF        April 9, 2010
               87938   COLE, RICHARD                             DISTRICT CHIEF        April 9, 2010
               96052   COOGLER, CLINT                            SENIOR CAPTAIN        April 9, 2010
               51275   DAVIS, MICHAEL                            SENIOR CAPTAIN        April 9, 2010
               76463   DUCHEMIN, DANIEL                          SENIOR CAPTAIN        April 9, 2010
               38607   GONZALES, LARRY                           DISTRICT CHIEF        April 9, 2010
              48283    GREEN, WILLIAM                            SENIOR CAPTAIN        April 9, 2010
               39367   HAKE MACK, TERRY                          DISTRICT CHIEF        April 9, 2010
              115719   HENRY, LANCE                              SENIOR INSPECTOR      April 9, 2010
               77603   HERRIN, LARRY                             SENIOR CAPTAIN        April 9, 2010
              103939   HIGGINS, PAUL                             SENIOR CAPTAIN        April 9, 2010
               88882   HOLMES, ROBERT                            SENIOR CAPTAIN        April 9, 2010
              102372   HUNTER, DERRICK                           DISTRICT CHIEF        April 9, 2010
              65694    KINGHAM, RICHARD                          SENIOR CAPTAIN        April 9, 2010
               96076   LLEWELLYN, EDWARD                         SENIOR CAPTAIN        April 9, 2010
               71364   MCMAHON, TIMOTHY                          SENIOR CAPTAIN        April 9, 2010
               71306   MIKESKA, LEONARD                          DISTRICT CHIEF        April 9, 2010
              68952    REILAND, ROBIN                            SENIOR CAPTAIN        April 9, 2010
              108931   SCHINDEWOLF,                      RYAN    SENIOR CAPTAIN        April 9, 2010
               59802   SHERBER, DOUGLAS                          DISTRICT CHIEF        April 9, 2010
              42508    STUCKEY, CHARLES                          DISTRICT CHIEF        April 9, 2010
               99893   SWANSON, DAVID                            SENIOR CAPTAIN        April 9, 2010
               83263   THORP, MICHAEL                            DISTRICT CHIEF        April 9, 2010
               81659   WAGGONER,                       RODRICK   SENIOR CAPTAIN        April 9, 2010
               99895   WAL TERBACH, JAMES                        SENIOR CAPTAIN        April 9, 2010
               71040   WATSON, CHARLES                           SENIOR CAPTAIN        April 9, 2010




                                                                                                       HOU00146973
          Case 4:18-cv-00644 Document 64-13 Filed on 11/18/19 in TXSD Page 5 of 14




_ li : : l i it E i
                                 i i i i i "i i i i "i i i "i i i "i i i "i                               . i E i i ""'i i i i i "'i i i "i i i"i i i i ii i

                100638        ALEXANDER,                                      DON      SENIOR CAPTAIN   April 12, 2010
                      64359   BEUTELL, GEORGE                                          DISTRICT CHIEF   April 12, 2010
                      95832   CAUSEY, EDWARD                                           SENIOR CAPTAIN   April 12, 2010
                      63522   CONN, MICHAEL                                            SENIOR CAPTAIN   April 12, 2010
                      92699   COOK, JEFFREY                                            SENIOR CAPTAIN   April 12, 2010
                      87941   CURRIE, KENNETH                                          DISTRICT CHIEF   April 12, 2010
                      78417   DYER, WAL TER                                            DISTRICT CHIEF   April 12, 2010
                      50805   ELLIOTT, DAVID                                           SENIOR CAPTAIN   April 12, 2010
                      81620   FISHER, KELL Y                                           DISTRICT CHIEF   April 12, 2010
                      80957   GARDINER, TERENCE                                        DISTRICT CHIEF   April 12, 2010
                105556        HAVLlCE, EDWARD                                          SENIOR CAPTAIN   April 12, 2010
                      71013   HOOKS, RICKY                                             SENIOR CAPTAIN   April 12, 2010
                      52939   HOPPAS, RICKY                                            DISTRICT CHIEF   April 12, 2010
                      60677   JACKSON, PAUL                                            SENIOR CAPTAIN   April 12, 2010
                      62427   JENKINS, DALE                                            SENIOR CAPTAIN   April 12, 2010
                      65186   JOHNSON, ROOSEVELT                                       SENIOR CAPTAIN   April 12, 2010
                      45003   KELLEY, RONALD                                           DISTRICT CHIEF   April 12, 2010
                      48033   KEY, DAVID                                               SENIOR CAPTAIN   April 12, 2010
                      59267   KEY, PAUL                                                SENIOR CAPTAIN   April 12, 2010
                      71684   LOCKWOOD, TIMOTHY                                        DISTRICT CHIEF   April 12, 2010
                      60686   OGRODOWICZ,                                      LARRY   SENIOR CAPTAIN   April 12, 2010
                      54952   PATTISON, RICHARD                                        DISTRICT CHIEF   April 12, 2010
                105579        PENNINGTON,                                     JAMES    SENIOR CAPTAIN   April 12, 2010
                100663        POOR, DOUGLAS                                            SENIOR CAPTAIN   April 12, 2010
                      92042   RITCHIE, WALTER                                          SENIOR CAPTAIN   April 12, 2010
                      78446   SCHLIETER, ROBERT                                        DISTRICT CHIEF   April 12, 2010
                100955        SEXTON, DONALD                                           SENIOR CAPTAIN   April 12, 2010
                      71976   SMITH, ROBERT                                            SENIOR CAPTAIN   April 12, 2010
                108568        SQUIRES, SHELLEY                                         SENIOR CAPTAIN   April 12, 2010
                      96112   TAYLOR, STEVEN                                           SENIOR CAPTAIN   April 12, 2010
                      99894   VILLASANA, RAUL                                          SENIOR CAPTAIN   April 12, 2010




                                                                                                                                                               HOU00146974
          Case 4:18-cv-00644 Document 64-13 Filed on 11/18/19 in TXSD Page 6 of 14




_ li : : l i it E i
                                 i i i i i "i i i i "i i i "i i i "i i i "i                                 . i E i i ""'i i i i i "'i i i "i i i"i i i i ii i

                      96042   BECKNAL, MARK                                              SENIOR CAPTAIN   April 14, 2010
                      61152   BELL, JAMES                                                SENIOR CAPTAIN   April 14, 2010
                      82081   BERRY, DOUGLAS                                             SENIOR CAPTAIN   April 14, 2010
                      78405   BORISKIE, PHIL                                             DISTRICT CHIEF   April 14, 2010
                      88852   BRIDGES, EDWARD                                            SENIOR CAPTAIN   April 14, 2010
                      49090   BRYER, JAMES                                               DISTRICT CHIEF   April 14, 2010
                      63514   BURGESS, BRIAN                                             DISTRICT CHIEF   April 14, 2010
                108883        CAMPBELL, JAMES                                            SENIOR CAPTAIN   April 14, 2010
                      40430   CEMINO, PHILLIP                                            DISTRICT CHIEF   April 14, 2010
                      83209   CORNELIUS,                                      BENJAMIN   SENIOR CAPTAIN   April 14, 2010
                      96055   DILLON, JAMES                                              SENIOR CAPTAIN   April 14, 2010
                      54066   FERGUSON, MIKE                                             DISTRICT CHIEF   April 14, 2010
                      64377   GRIMES, ROBERT                                             SENIOR CAPTAIN   April 14, 2010
                      61174   HARRIS, HOWARD                                             SENIOR CAPTAIN   April 14, 2010
                      71679   HAYS, JOSEPH                                               SENIOR CAPTAIN   April 14, 2010
                      81624   HERNANDEZ,CLETO                                            SENIOR CAPTAIN   April 14, 2010
                      49663   HOOKER, FRED                                               DISTRICT CHIEF   April 14, 2010
                      64387   KROTOFIL, RONALD                                           SENIOR CAPTAIN   April 14, 2010
                      94505   MILLER, JOHN                                               DISTRICT CHIEF   April 14, 2010
                      87966   MOORE, CARL                                                SENIOR CAPTAIN   April 14, 2010
                      66718   PARKER, TERRY                                              SENIOR CAPTAIN   April 14, 2010
                      96095   PETOCZ, ERIK                                               SENIOR CAPTAIN   April 14, 2010
                      60688   PETROSKY, CALVIN                                           DISTRICT CHIEF   April 14, 2010
                      61190   REEVES, KELVIN                                             SENIOR CAPTAIN   April 14, 2010
                      61194   SAVAGE, KYLE                                               DISTRICT CHIEF   April 14, 2010
                      71593   SMITH, KEITH                                               SENIOR CAPTAIN   April 14, 2010
                      79575   TAYLOR, GERARD                                             SENIOR CAPTAIN   April 14, 2010
                      77627   WEDGEWORTH,                                       JERRY    DISTRICT CHIEF   April 14, 2010
                      62464   WEDGEWORTH,                                        RILEY   SENIOR CAPTAIN   April 14, 2010
                      88909   WHITEHORN,                                      STEVEN     DISTRICT CHIEF   April 14, 2010
                      41778   YAW, LEIGHTON                                              DISTRICT CHIEF   April 14, 2010




                                                                                                                                                                 HOU00146975
 Case 4:18-cv-00644 Document 64-13 Filed on 11/18/19 in TXSD Page 7 of 14




%,%%%I"   I%XXX,X"XX,%X"      ,X,YYYY'                           mm",m,m,mmmmmm   ",%,yYYmi!!!ilmlilll,!!,yy,%y,%y,%y,%y,%y,%y,%y,%y,%y,%y"               ',X%W,

          94462 CAMPBELL, TROY                  SENIOR CAPTAIN                                                                                April 16, 2010
          94463 CARLEY, KEVIN                   DISTRICT CHIEF                                                                                April 16, 2010
          62414 DOWNING, TED                    DISTRICT CHIEF                                                                                April 16, 2010
          77598 EAVES, SAMUEL                   SENIOR CAPTAIN                                                                                April 16, 2010
          100940 GARCIA, ROBERT                 SENIOR CAPTAIN                                                                                April 16, 2010
          96065 HARRISON, DOUGLAS               DISTRICT CHIEF                                                                                April 16, 2010
          94483 HAWTHORNE,               BRAD   SENIOR CAPTAIN                                                                                April 16, 2010
          95835 HEADBERG,GREG                   SENIOR CAPTAIN                                                                                April 16, 2010
          61175 HENSON, JAMES                   SENIOR CAPTAIN                                                                                April 16, 2010
          71680 HERSHEY, BRANNON                DISTRICT CHIEF                                                                                April 16, 2010
          92706 HOLDER, CARL                    DISTRICT CHIEF                                                                                April 16, 2010
          95254 HUTZLEY, ERIC                   DISTRICT CHIEF                                                                                April 16, 2010
          102377 JOHNSON, RICKY                 SENIOR CAPTAIN                                                                                April 16, 2010
          99881 KAMMAN, ROBERT                  SENIOR CAPTAIN                                                                                April 16, 2010
          105563 KOTERAS, TROY                  SENIOR CAPTAIN                                                                                April 16, 2010
          68940 LITTLE, WILLIAM                 SENIOR CAPTAIN                                                                                April 16, 2010
          92129 MANN, RICHARD                   DISTRICT CHIEF                                                                                April 16, 2010
          83234 MEDINA, CHARLES                 DISTRICT CHIEF                                                                                April 16, 2010
          108913 MILES, MICKEY                  SENIOR CAPTAIN                                                                                April 16, 2010
          76476 MUELLER, BRUCE                  SENIOR CAPTAIN                                                                                April 16, 2010
          61186 OAKS, DAVID                     SENIOR CAPTAIN                                                                                April 16, 2010
          80979 PAYNE, CHESTER                  SENIOR CAPTAIN                                                                                April 16, 2010
          95846 SEYMOUR, VALERIE                SENIOR CAPTAIN                                                                                April 16, 2010
          76492 SNOWDEN, NATHAN                 SENIOR CAPTAIN                                                                                April 16, 2010
          61765 SOUKUP, JAMES                   DISTRICT CHIEF                                                                                April 16, 2010
          80990 THOMAS, CHRIS                   DISTRICT CHIEF                                                                                April 16, 2010
          62458 VAUGHAN, HAROLD                 DISTRICT CHIEF                                                                                April 16, 2010
          77625 VILLANUEVA,         RAUL        SENIOR CAPTAIN                                                                                April 16, 2010
          71704 WIECHKOSKE,              JOHN   SENIOR CAPTAIN                                                                                April 16, 2010
          63570 WOOD, BENNETT                   SENIOR CAPTAIN                                                                                April 16, 2010
          88913 YOUNG, AL                       SENIOR CAPTAIN                                                                                April 16, 2010




                                                                                                                                                                   HOU00146976
Case 4:18-cv-00644 Document 64-13 Filed on 11/18/19 in TXSD Page 8 of 14




   61713 ARCHIBALD,    LARRY    SENIOR CAPTAIN                 April 19, 2010
   50793 BENNETT, GARY          DISTRICT CHIEF                 April 19, 2010
  104995 CAMPBELL, LISA         SENIOR CAPTAIN                 April 19, 2010
   94469 COOLEY, JESSIE         SENIOR CAPTAIN                 April 19, 2010
   33579 CREPS, THOMAS          SENIOR CAPTAIN                 April 19, 2010
   78411 CUMMINGS, MARK         SENIOR CAPTAIN                 April 19, 2010
   49095 DERNEHL,KENNETH        SENIOR CAPTAIN                 April 19, 2010
   42122 DITTA, FRANK           DISTRICT CHIEF                 April 19, 2010
   92127 DONOVAN, MARK          DISTRICT CHIEF                 April 19, 2010
   92701 DOUGLAS, JOHN          DISTRICT CHIEF                 April 19, 2010
   61730 ELZNER, GLENN          SENIOR CAPTAIN                 April 19, 2010
  100937 FORD, KELLY            SENIOR CAPTAIN                 April 19, 2010
   68932 GUTIERREZ,    ROBERT   DISTRICT CHIEF                 April 19, 2010
   79552 LANE, MICHAEL          SENIOR CAPTAIN                 April 19, 2010
   87958 LARSON, DONALD         SENIOR CAPTAIN                 April 19, 2010
   65189 LONGORIA, JOSE         SENIOR CAPTAIN                 April 19, 2010
   94641 MOBLEY, JACK           SENIOR CAPTAIN                 April 19, 2010
   78440 MOORE, ROY             DISTRICT CHIEF                 April 19, 2010
   95260 ODGER, MICHAEL         SENIOR CAPTAIN                 April 19, 2010
   66393 PHILLIPS, MICHAEL      DISTRICT CHIEF                 April 19, 2010
   71972 PONCE, JOSE            SENIOR CAPTAIN                 April 19, 2010
   71792 RENFRO, DAVID          DISTRICT CHIEF                 April 19, 2010
   77617 SACCO, JAMES           SENIOR CAPTAIN                 April 19, 2010
   87977 SANCHEZ, OSCAR         SENIOR CAPTAIN                 April 19, 2010
   52736 SMITH, JOHN            DISTRICT CHIEF                 April 19, 2010
   49111 SPARKS, STEVEN         DISTRICT CHIEF                 April 19, 2010
   54100 TAYLOR, MARK           SENIOR CAPTAIN                 April 19, 2010
   71388 TODD, EARNEST          SENIOR CAPTAIN                 April 19, 2010
   87986 TREVINO, ADRIAN        SENIOR CAPTAIN                 April 19, 2010
   99896 WARD, DERIK            SENIOR CAPTAIN                 April 19, 2010
   81662 WILLIAMS, JOE          DISTRICT CHIEF                 April 19, 2010
   54975 ZEAMER, MICHAEL        SENIOR CAPTAIN                 April 19, 2010




                                                                                HOU00146977
 Case 4:18-cv-00644 Document 64-13 Filed on 11/18/19 in TXSD Page 9 of 14




%,%%%I"    I%XXX,X"XX,%X"     ,X,YYYY'                            mm",m,m,mmmmmm   ",%,yYYmi!!!ilmlilll,!!,yy,%y,%y,%y,%y,%y,%y,%y,%y,%y,%y"               ',X%W,

          92694 ATKINSON, KYLE                   DISTRICT CHIEF                                                                                April 21, 2010
          61154 BISBANO, ANTHONY                 DISTRICT CHIEF                                                                                April 21, 2010
          32083 BROUSSARD, ARTHUR                DISTRICT CHIEF                                                                                April 21, 2010
          59767 BURLESON, JOHN                   SENIOR CAPTAIN                                                                                April 21, 2010
          68920 CHITTWOOD,          MICHAEL      SENIOR CAPTAIN                                                                                April 21, 2010
          61157 CLARK, JOSEPH                    DISTRICT CHIEF                                                                                April 21, 2010
          79525 CROW, JEFF                       DISTRICT CHIEF                                                                                April 21, 2010
          68923 CURRIE, FRANK                    SENIOR CAPTAIN                                                                                April 21, 2010
          94472 DAVIS, DANNY                     SENIOR CAPTAIN                                                                                April 21, 2010
          94639 FUENTES, JESUS                   SENIOR CAPTAIN                                                                                April 21, 2010
          83211 GERICA, MICHAEL                  DISTRICT CHIEF                                                                                April 21, 2010
          105887 HARRIS, BOBBIE                  DIVISION MANAGER                                                                              April 21, 2010
          103963 HIGGINS, JULIET                 SENIOR CAPTAIN                                                                                April 21, 2010
          105562 KERR, JOHN                      SENIOR CAPTAIN                                                                                April 21, 2010
          82113 KOHRT, VAN                       SENIOR CAPTAIN                                                                                April 21, 2010
          43790 LACOMBE, SIDNEY                  SENIOR CAPTAIN                                                                                April 21, 2010
          92712 MARTIN, RONALD                   DISTRICT CHIEF                                                                                April 21, 2010
          50002 MORADO, ANTHONY                  SENIOR CAPTAIN                                                                                April 21, 2010
          61185 MORGAN, MICHAEL                  SENIOR CAPTAIN                                                                                April 21, 2010
          87971 PANGARAKIS,              GARY    DISTRICT CHIEF                                                                                April 21, 2010
          71313 PANGARAKIS,              GLENN   SENIOR CAPTAIN                                                                                April 21, 2010
          87976 ROCHA, THEODORE                  DISTRICT CHIEF                                                                                April 21, 2010
          105590 SCALISE, BRENT                  SENIOR CAPTAIN                                                                                April 21, 2010
          96110 STRONG, BERYL LYNN               SENIOR CAPTAIN                                                                                April 21, 2010
          66729 STRONG, ROBERT                   SENIOR CAPTAIN                                                                                April 21, 2010
          95848 TOLLIVER, KIRKLAND               SENIOR CAPTAIN                                                                                April 21, 2010
          71322 TORONJO, JEFFERY                 SENIOR CAPTAIN                                                                                April 21, 2010
          71039 TYNER, KENNETH                   DISTRICT CHIEF                                                                                April 21, 2010
          62461 WATKINS, DANNY                   DISTRICT CHIEF                                                                                April 21, 2010
          100960 WATSON, JAMES                   SENIOR CAPTAIN                                                                                April 21, 2010
          87990 WHEELER, THOMAS                  DISTRICT CHIEF                                                                                April 21, 2010
          63569 WISNIEWSKI,         BRUCE        SENIOR CAPTAIN                                                                                April 21, 2010




                                                                                                                                                                    HOU00146978
Case 4:18-cv-00644 Document 64-13 Filed on 11/18/19 in TXSD Page 10 of 14




%,%%%I"   I%XXX,X"XX,%X"    ,X,YYYY'                            mm",m,m,mmmmmm   ",%,yYYmi!!!ilmlilll,!!,yy,%y,%y,%y,%y,%y,%y,%y,%y,%y,%y"               ',X%W,

          71329 ALMAGUER,     DAVID            SENIOR CAPTAIN                                                                                April 22, 2010
          125946 ARREDONDO,            JAIME   DIVISION MANAGER                                                                              April 22, 2010
          71538 ARTHUR, EDGAR                  ASSISTANT ARSON INVESTIGATOR                                                                  April 22, 2010
          87927 BALCEREK,                      DISTRICT CHIEF                                                                                April 22, 2010
                CHRISTOPHER
          88849 BLACKMON, RONALD               SENIOR INSPECTOR                                                                              April 22, 2010
          99870 BOENING, JOSEPH                SENIOR INVESTIGATOR                                                                           April 22, 2010
          71267 BROLAN, KEVIN                  ASSISTANT ARSON INVESTIGATOR                                                                  April 22, 2010
          94465 CHAPA, PEDRO                   SENIOR CAPTAIN                                                                                April 22, 2010
          49363 CLIFTON, ROBBIE                SENIOR INSPECTOR                                                                              April 22, 2010
          100646 CURETTE, BRAD                 SENIOR CAPTAIN                                                                                April 22, 2010
          81618 ELIAS, RONALD                  DISTRICT CHIEF                                                                                April 22, 2010
          71561 HARTMAN, RANDALL               DISTRICT CHIEF                                                                                April 22, 2010
          88880 HICKS, MARCUS                  SENIOR INSPECTOR                                                                              April 22, 2010
          60676 HOYT, DONALD                   SENIOR CAPTAIN                                                                                April 22, 2010
          94493 LILLEY, TROY                   SENIOR CAPTAIN                                                                                April 22, 2010
          109801 LIPPINCOTT, JACK              DIVISION MANAGER                                                                              April 22, 2010
          64393 MANRY, BRIAN                   SENIOR CAPTAIN                                                                                April 22, 2010
          71965 MARTIN, DONALD                 SENIOR CAPTAIN                                                                                April 22, 2010
          105571 MARTINEZ, ALFREDO             SENIOR INVESTIGATOR                                                                           April 22, 2010
          82122 MAYS, JOE                      SENIOR INSPECTOR                                                                              April 22, 2010
          87960 MCATEER, GEORGE                DISTRICT CHIEF                                                                                April 22, 2010
          94500 MCDONALD, JIMMY                SENIOR CAPTAIN                                                                                April 22, 2010
          70669 MEADOWS, GEORGE                CHIEF INSPECTOR FIRE                                                                          April 22, 2010
          49102 MICHKA, ALFRED                 DISTRICT CHIEF                                                                                April 22, 2010
          71372 NEAL, CHARLES                  SENIOR CAPTAIN                                                                                April 22, 2010
          54959 ROUSE, PETER                   DISTRICT CHIEF                                                                                April 22, 2010
          34268 SCHINDEWOLF,            P      CHIEF INSPECTOR FIRE                                                                          April 22, 2010
          60701 SNOWDEN, JAMES                 SENIOR INVESTIGATOR                                                                           April 22, 2010
          71387 THOMAS, MICHAEL                SENIOR INSPECTOR                                                                              April 22, 2010
          87985 TRAYLOR, KELL Y                SENIOR CAPTAIN                                                                                April 22, 2010
          74096 TRIMMER, DOUGLAS               SENIOR INSPECTOR                                                                              April 22, 2010
          83264 TURLEY, DONALD                 SENIOR CAPTAIN                                                                                April 22, 2010




                                                                                                                                                                  HOU00146979
Case 4:18-cv-00644 Document 64-13 Filed on 11/18/19 in TXSD Page 11 of 14




%,%%%I"   I%XXX,X"XX,%X"     ,X,YYYY'                        mm",m,m,mmmmmm    ",%,yYYmi!!!ilmlilll,!!,yy,%y,%y,%y,%y,%y,%y,%y,%y,%y,%y"               ',X%W,

          94452 ALLEN, PATRICK              SENIOR CAPTAIN                                                                                 April 26, 2010
          105537 ARENAS, ROSA               COMMUNICATIONS       SENIOR CAPTAIN                                                            April 26, 2010
          57298 BLANKS, FREDDY              SENIOR INSPECTOR                                                                               April 26, 2010
          71940 BOBBITT, KEITH              SENIOR CAPTAIN                                                                                 April 26, 2010
          71943 BOLES, JEFFREY              DISTRICT CHIEF                                                                                 April 26, 2010
          62409 CHAVEZ, CHRISTOPHER         DISTRICT CHIEF                                                                                 April 26, 2010
          77595 COONEY, JAMES               SENIOR CAPTAIN                                                                                 April 26, 2010
          108889 CRAWFORD,       DAVID      COMMUNICATIONS       SENIOR CAPTAIN                                                            April 26, 2010
          104980 DUNBAR, STEVEN             COMMUNICATIONS       SENIOR CAPTAIN                                                            April 26, 2010
          80953 FISHER, DENNIS              SENIOR CAPTAIN                                                                                 April 26, 2010
          77600 GARCIA, JOHN                SENIOR INSPECTOR                                                                               April 26, 2010
          77601 GONZALES, LEOCADIO          ASSISTANT ARSON INVESTIGATOR                                                                   April 26, 2010
          111894 GRIFFITHS, MARK            COMMUNICATIONS       SENIOR CAPTAIN                                                            April 26, 2010
          52708 HEINRICH, ERNEST            SENIOR CAPTAIN                                                                                 April 26, 2010
          94485 HOBBS, ROLAND               SENIOR CAPTAIN                                                                                 April 26, 2010
          94488 KRUSLESKI, RONALD           SENIOR CAPTAIN                                                                                 April 26, 2010
          43791 LAMBERT, BILLY              SENIOR INSPECTOR                                                                               April 26, 2010
          108914 MILLS, MASON               SENIOR CAPTAIN                                                                                 April 26, 2010
          81634 MUERY, KEVIN                SENIOR CAPTAIN                                                                                 April 26, 2010
          71030 PAETOW, JOHN                SENIOR CAPTAIN                                                                                 April 26, 2010
          102386 PARRISH, ROGER             SENIOR CAPTAIN                                                                                 April 26, 2010
          61755 PAYNE, KENNETH              CHIEF COMMUNICATION               OFFICER                                                      April 26, 2010
          99886 REYES, THOMAS               SENIOR CAPTAIN                                                                                 April 26, 2010
          49680 RILEY, JAMES                CHIEF COMMUNICATION               OFFICER                                                      April 26, 2010
          88900 SANGL, MICHAEL              DISTRICT CHIEF                                                                                 April 26, 2010
          54094 SCOTT, RICKY                SENIOR INVESTIGATOR                                                                            April 26, 2010
          53560 SEAMANS, JOHN               DISTRICT CHIEF                                                                                 April 26, 2010
          44885 SHRUM, MICHAEL              DISTRICT CHIEF                                                                                 April 26, 2010
          105594 SORENSEN, KENNETH          SENIOR CAPTAIN                                                                                 April 26, 2010
          87987 TYER, CLENNIS               DISTRICT CHIEF                                                                                 April 26, 2010
          96115 WHITEHEAD,        STEPHEN   DISTRICT CHIEF                                                                                 April 26, 2010
          48321 YOUNG, MELVIN               CHIEF INSPECTOR FIRE                                                                           April 26, 2010




                                                                                                                                                                HOU00146980
Case 4:18-cv-00644 Document 64-13 Filed on 11/18/19 in TXSD Page 12 of 14




%,%%%I"    I%XXX,X"XX,%X"     ,X,YYYY'                           mm",m,m,mmmmmm    ",%,yYYmi!!!ilmlilll,!!,yy,%y,%y,%y,%y,%y,%y,%y,%y,%y,%y"               ',X%W,

          100923 ABBT, JOEL                     SENIOR CAPTAIN                                                                                 April 28, 2010
          103910 ARANDA, PEDRO                  SENIOR INVESTIGATOR                                                                            April 28, 2010
          88846 BARRIENTES, JOHN                SENIOR CAPTAIN                                                                                 April 28, 2010
          92126 BRANCH, ROBERT                  DISTRICT CHIEF                                                                                 April 28, 2010
          65170 DAVIS, STANLEY                  SENIOR INVESTIGATOR                                                                            April 28, 2010
          38601 DICK, DAVID                     SENIOR CAPTAIN                                                                                 April 28, 2010
          44685 DOWDY, THOMAS                   DISTRICT CHIEF                                                                                 April 28, 2010
          88862 ELLIOTT, DAVID                  DISTRICT CHIEF                                                                                 April 28, 2010
          79537 FORD, JERRY                     SENIOR INSPECTOR                                                                               April 28, 2010
          111025 HENDRIX, TOM                   DIVISION MANAGER                                                                               April 28, 2010
          45728 HERNANDEZ, SALVADOR             SENIOR INSPECTOR                                                                               April 28, 2010
          44706 KEY, CHARLES                    CHIEF INSPECTOR FIRE                                                                           April 28, 2010
          66710 MATSUMOTO,               CARY   SENIOR CAPTAIN                                                                                 April 28, 2010
          71023 MAYS, LEO                       SENIOR INSPECTOR                                                                               April 28, 2010
          103956 MCLEOD, DONNA                  ASSISTANT ARSON INVESTIGATOR                                                                   April 28, 2010
          71371 MOORE, DANIEL                   CHIEF COMMUNICATION               OFFICER                                                      April 28, 2010
          80975 NEAL, TIMOTHY                   SENIOR CAPTAIN                                                                                 April 28, 2010
          92131 NOACK, JOSEPH                   SENIOR CAPTAIN                                                                                 April 28, 2010
          70672 PAGE, WALLACE                   DISTRICT CHIEF                                                                                 April 28, 2010
          111633 PRADO, PAUL                    DIVISION MANAGER                                                                               April 28, 2010
          62446 PREVOST, CLARENCE               COMMUNICATIONS       SENIOR CAPTAIN                                                            April 28, 2010
          81644 RITCHIE, MARK                   CHIEF INSPECTOR FIRE                                                                           April 28, 2010
          71973 RODRIGUEZ, FRANCISCO            SENIOR INSPECTOR                                                                               April 28, 2010
          49112 SPARKS, WILLIAM                 DISTRICT CHIEF                                                                                 April 28, 2010
          103968 STEIN, ALLISON                 ASSISTANT ARSON INVESTIGATOR                                                                   April 28, 2010
          111929 SYZDEK, JOHN                   COMMUNICATIONS       SENIOR CAPTAIN                                                            April 28, 2010
          71797 VILLASANA, MICHAEL              COMMUNICATIONS       SENIOR CAPTAIN                                                            April 28, 2010
          76500 WATSON, RONALD                  SENIOR CAPTAIN                                                                                 April 28, 2010
          97672 WESTHOFF,      ROGER            DISTRICT CHIEF                                                                                 April 28, 2010
          32937 WILBURN, BRANDT                 CHIEF COMMUNICATION               OFFICER                                                      April 28, 2010
          105037 WILLIAMS, MARION               SENIOR INSPECTOR                                                                               April 28, 2010
          54972 WOOD, THOMAS                    SENIOR INVESTIGATOR                                                                            April 28, 2010




                                                                                                                                                                    HOU00146981
Case 4:18-cv-00644 Document 64-13 Filed on 11/18/19 in TXSD Page 13 of 14




%,%%%I"   I%XXX,X"XX,%X"     ,X,YYYY'                             mm",m,m,mmmmmm    ",%,yYYmi!!!ilmlilll,!!,yy,%y,%y,%y,%y,%y,%y,%y,%y,%y,%y"               ',X%W,

          99869 BARNES, JUSTIN                   SENIOR CAPTAIN                                                                                 April 29, 2010
          51721 BART A, THOMAS                   COMMUNICATIONS       SENIOR CAPTAIN                                                            April 29, 2010
          87937 COE, DAVID                       SENIOR CAPTAIN                                                                                 April 29, 2010
          108529 COLEMAN, MICHAEL                COMMUNICATIONS       SENIOR CAPTAIN                                                            April 29, 2010
          80945 COOPER, TERRY                    SENIOR CAPTAIN                                                                                 April 29, 2010
          54063 DEWEESE, STEVEN                  SENIOR CAPTAIN                                                                                 April 29, 2010
          92700 DILLION, THOMAS                  SENIOR CAPTAIN                                                                                 April 29, 2010
          111487 ELLIOTT, DEENA                  SENIOR CAPTAIN                                                                                 April 29, 2010
          79532 FENNER, WILLIAM                  CHIEF COMMUNICATION               OFFICER                                                      April 29, 2010
          88864 FLANNELL Y, RAYMOND              SENIOR CAPTAIN                                                                                 April 29, 2010
          62418 GAITAN, RAFAEL                   SENIOR CAPTAIN                                                                                 April 29, 2010
          96067 HOGUE, MICHAEL                   SENIOR CAPTAIN                                                                                 April 29, 2010
          53544 HOLLAS, RICHARD                  DISTRICT CHIEF                                                                                 April 29, 2010
          44702 HUDGENS, PHILIP                  DISTRICT CHIEF                                                                                 April 29, 2010
          53545 JILEK, NATHAN                    DISTRICT CHIEF                                                                                 April 29, 2010
          105538 KOEPPEN, CHRYSTAL               SENIOR CAPTAIN                                                                                 April 29, 2010
          68937 KOPFENSTEINER,          DANIEL   DISTRICT CHIEF                                                                                 April 29, 2010
          83233 LEWIS, GREGORY                   DISTRICT CHIEF                                                                                 April 29, 2010
          87963 MANISCALCO, JOHN                 SENIOR CAPTAIN                                                                                 April 29, 2010
          52724 MURPHY, DAVID                    SENIOR CAPTAIN                                                                                 April 29, 2010
          39382 MURRAY, RICHARD                  DISTRICT CHIEF                                                                                 April 29, 2010
          50829 PAYNE, WILLIAM                   SENIOR CAPTAIN                                                                                 April 29, 2010
          83248 RHULE, CHRISTOPHER               COMMUNICATIONS       SENIOR CAPTAIN                                                            April 29, 2010
          82133 RUFFINO, SAM                     SENIOR CAPTAIN                                                                                 April 29, 2010
          64403 RUSH, CURTIS                     DISTRICT CHIEF                                                                                 April 29, 2010
          71320 SCHULlN, LARRY                   SENIOR CAPTAIN                                                                                 April 29, 2010
          61195 SLAGLE, THOMAS                   DISTRICT CHIEF                                                                                 April 29, 2010
          79572 SMITH, MICHAEL                   CHIEF COMMUNICATION               OFFICER                                                      April 29, 2010
          83260 TAMEZ, ISIDRO                    SENIOR CAPTAIN                                                                                 April 29, 2010
          88907 WALDRON, JOHN                    DISTRICT CHIEF                                                                                 April 29, 2010
          59814 WARD, CASEY                      SENIOR CAPTAIN                                                                                 April 29, 2010
          65218 WITCHET, FRED                    COMMUNICATIONS       SENIOR CAPTAIN                                                            April 29, 2010




                                                                                                                                                                     HOU00146982
Case 4:18-cv-00644 Document 64-13 Filed on 11/18/19 in TXSD Page 14 of 14




%,%%%I"   I%XXX,X"XX,%X"      ,X,YYYY'                            mm",m,m,mmmmmm    ",%,yYYmi!!!ilmlilll,!!,yy,%y,%y,%y,%y,%y,%y,%y,%y,%y,%y"            ',X%W,

          102343 ARMSTRONG,              DAVID   SENIOR CAPTAIN                                                                                 May 3,2010
          66686 BRANNON, GLENN                   SENIOR CAPTAIN                                                                                 May 3,2010
          100927 BROOKS, GREG                    SENIOR CAPTAIN                                                                                 May 3,2010
          65736 BUTLER, JARVIS                   COMMUNICATIONS       SENIOR CAPTAIN                                                            May 3,2010
          71545 CAMPBELL, JAMES                  DISTRICT CHIEF                                                                                 May 3,2010
          79528 DIAZ, LORENZO                    CHIEF COMMUNICATION               OFFICER                                                      May 3,2010
          77597 DUNNO, RICHARD                   SENIOR CAPTAIN                                                                                 May 3,2010
          88863 EVERETT, RICARDO                 CHIEF COMMUNICATION               OFFICER                                                      May 3,2010
          95246 FLORES, JOHN                     SENIOR CAPTAIN                                                                                 May 3,2010
          39365 FUL TS, SCOTT                    SENIOR CAPTAIN                                                                                 May 3,2010
          65178 GREGORY, JOSEF                   DISTRICT CHIEF                                                                                 May 3,2010
          32882 HALL, BARRY                      DISTRICT CHIEF                                                                                 May 3,2010
          96070 HUX, JOHN                        COMMUNICATIONS       SENIOR CAPTAIN                                                            May 3,2010
          37789 JULIAN, CHARLES                  DISTRICT CHIEF                                                                                 May 3,2010
          44869 LEGGIO, JOE                      SENIOR INSPECTOR                                                                               May 3,2010
          80968 LIRA, LARRY                      SENIOR CAPTAIN                                                                                 May 3,2010
          105569 LYONS, JEFFREY                  SENIOR CAPTAIN                                                                                 May 3,2010
          88888 MCDONALD, HAROLD                 MASTER MECHANIC                                                                                May 3,2010
          62437 MCMURREY, MICHAEL                SENIOR CAPTAIN                                                                                 May 3,2010
          54954 PONCE, THOMAS                    DISTRICT CHIEF                                                                                 May 3,2010
          71374 PRICE, CHARLES                   SENIOR CAPTAIN                                                                                 May 3,2010
          99888 ROSS, ROBERT                     SENIOR CAPTAIN                                                                                 May 3,2010
          34430 RUSSELL, HENRY                   SENIOR CAPTAIN                                                                                 May 3,2010
          59811 THROOP, CHARLES                  SENIOR CAPTAIN                                                                                 May 3,2010
          78452 TURNER, JERRY                    SENIOR CAPTAIN                                                                                 May 3,2010
          59812 USCHAK, THOMAS                   COMMUNICATIONS       SENIOR CAPTAIN                                                            May 3,2010
          71325 VALENTI, JOHN                    CHIEF INSPECTOR FIRE                                                                           May 3,2010
          105031 VARGAS, CYNTHIA                 SENIOR INVESTIGATOR                                                                            May 3,2010
          62459 VENTO, CHARLES                   CHIEF INSPECTOR FIRE                                                                           May 3,2010
          111934 WALKER, JOHN                    COMMUNICATIONS       SENIOR CAPTAIN                                                            May 3,2010
          93329 WILLIAMS, CURTIS                 SENIOR CAPTAIN                                                                                 May 3,2010
          61769 WISNOSKI, JAMES                  DISTRICT CHIEF                                                                                 May 3,2010




                                                                                                                                                                  HOU00146983
